Citation Nr: 1756365	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-29 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for vertigo.

3.  Entitlement to an increased evaluation for service-connected bilateral hearing loss, evaluated as 10 percent prior to September 20, 2011 and evaluated at 50 percent disabling thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Esq.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army, from March 1979 to July 1980.

The claims for entitlement to service connection for an acquired psychiatric disability and vertigo, as well as, the claim for entitlement to an increased evaluation for service-connected bilateral hearing loss come to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The claim for entitlement to a TDIU comes to the Board from an August 2013 rating decision also from RO in Atlanta, Georgia.

In January 2017, the Veteran testified at a Videoconference Hearing before the undersigned Member of the Board.  A copy of the transcript has been associated with the electronic claims file.

In March 2017, the Veteran's representative requested a 30-day period of time to obtain additional evidence which the Board granted in June 2017.  The 30-day period expired in April 2017 and the Board will now proceed with the adjudication of the claims.

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Acquired Psychiatric Disorder

In January 2009, the Veteran filed a claim for service connection for PTSD.  The Veteran's entrance and exit examinations are silent for any psychiatric disabilities.  In June 2009, the Veteran indicated two stressors in a Statement in Support of Claim for Service Connection for PTSD.  First, the Veteran stated that his platoon sergeant was killed in a car accident.  Next, the Veteran stated a fellow soldier was thrown from a window and died while he was stationed in Germany with D BTRY 1 BN 41 FA USARUER EH.

In December 2009, the RO received a response from the JSRR regarding verification of the Veteran's reported stressors.  For the first stressor, the JSRRC was unable to locate an individual with any variant of the name provided by the Veteran that was listed as killed or injured during the researched period.  The JSRRC also reached out to the U.S. Army Combat Readiness Center who was also unable to find any corroborating information based on the location and dates provided by the Veteran.

For the second stressor provided by the Veteran, the JSRRC was able to locate two Lieutenants who died of injuries sustained in Germany in March 1980.  The JSRRC provided Reports of Casualties for both soldiers, who died in car accidents.  The JSRRC stated that if a service member was pushed from a window that a Report of Investigation should have been completed.  The JSRRC recommended contacting the U.S. Army Crime Records Division, USACIDC, for those records.  There is no indication in the record that any attempt was made to obtain any records from USACIDC.

August 2007 State of Georgia treatment records show a diagnosis of PTSD.  The Veteran has also submitted private treatment records that show an April 2011 diagnosis of depression.

The duty to assist includes ordering a fresh examination if the record is insufficient.  38 C.F.R. § 4.2 (2017); Littke v. Derwinski, 1 Vet. App. 90, 93 (1995); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Moreover, the duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of the prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To date, the Veteran has not been provided with a VA examination to determine the nature and etiology of any psychiatric disabilities; therefore, a remand is required.

Vertigo

The Veteran contends his vertigo is caused by his service-connected bilateral hearing loss.  In May 2009, the Veteran reported dizziness with intermittent nausea.  A VA physician diagnosed him with Vertigo and prescribed medication.  In June 2009, the Veteran filed a claim for service connection for vertigo.

In April 2017, the Veteran underwent evaluation by a private physician.  The Veteran reported loss of balance, hearing loss, tinnitus, and nausea for twelve years that occurs frequently and intermittently.  The private physician did not provide a diagnosis, but stated the Veteran needed an ENG for his dizziness and/or vertigo.

The duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of the prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To date, the Veteran has not been provided a VA examination to determine the etiology and nature of any vestibular disabilities; therefore, a remand is required.


Hearing Loss

The Veteran's last VA examination to determine the severity of the service-connected bilateral hearing loss was in September 2011.  To ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's condition.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Because over six years have passed since the Veteran's last VA audiology examination, a remand is necessary to obtain current one.

TDIU

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with the issue of entitlement to an initial rating in excess of 50 percent for bilateral hearing loss, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to a TDIU cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain outstanding records pertinent to the Veteran's claim for an acquired psychiatric disorder, including any:
a)  Outstanding VA treatment records
b)  Outstanding private treatment records

All attempts to locate these records must be documented in the claims folder.

2.  Then, compile all information, including the pertinent testimony from the May 2017 Board Hearing, and submit this information to the U.S. Army Criminal Investigation Division (CID) or other appropriate facility.  CID should be requested to make an attempt to verify events related to the Veteran's claim that while assigned to D BTRY 1 BN 41 FA USAREUR EH, a soldier was pushed from a balcony window to his death.  Any response received from that organization is to be associated with the claims folder.

3.  After all records and/or responses received are associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for him to undergo a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present, to include depression and PTSD.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found on examination.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder is related to any incident during the Veteran's active duty service. 

If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran.

The rationale for all opinions expressed should be provided in a report.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

4.  Schedule the Veteran for a VA examination for purposes of determining the current nature, extent, and etiology of any vestibular disorder.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following:

a.  whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed vestibular disability was incurred in military service. 

b. whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disability was caused or aggravated (permanently worsened) by the service-connected bilateral hearing loss or tinnitus. 

4.  Schedule the Veteran for a VA hearing acuity examination to determine the current impairment resulting from his service-connected bilateral hearing loss.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's auditory acuity history and his reported symptoms.  The examination report should report the severity of the Veteran's bilateral hearing loss in terms conforming to the applicable rating criteria. 

The examiner should provide an opinion concerning the impact of the Veteran's bilateral hearing loss on his ability to obtain and maintain gainful employment.  A complete rationale for all opinions expressed is requested.

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




